Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Remarks
Claims 1-4, 7-14, 17-24, and 27-30 have been allowed 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adeel Haroon on 2/17/2022

The application has been amended as follows: 

The application has been amended as follows: 								Claim 1: (Currently Amended) A method comprising:	receiving, by one or more processors, a query directed at a data set;	creating a query plan to execute the query;	based on a set of criteria, identifying a portion of the query plan that is eligible for fragment processing;	, by a parent query coordinator using , the identified portion of the query plan on a first batch of files of the data set from a continuous scanset to generate a first batch result;	, by a fragment query coordinator using one or more fragment computing resources of a second set of computing resources leased to the fragment query coordinator from a pool of computing resources, the identified portion of the query on a second batch of files of the data set from the continuous scanset to generate a materialized result file, wherein a number of the second set of computing resources changes during execution of the query;	after all files in the continuous scanset are processed, scanning, by the parent query coordinator using one or more of computing resources of the first set of computing resources, the materialized result file to generate scanned results;	combining the first batch results and the scanned results to generate combined results; and	executing remaining portion of the query plan on the combined results to generate a response to the query.


Claim 11: (Currently Amended) A system comprising:	one or more processors of a machine; and	a memory storing instructions that, when executed by the one or more processors, cause the machine to perform operations comprising:	receiving a query directed at a data set;, by a parent query coordinator using one or more computing resources of a first set of computing resources assigned to the parent query coordinator, the identified portion of the query plan on a first batch of files of the data set from a continuous scanset to generate a first batch result;	, by a fragment query coordinator using one or more fragment computing resources of a second set of computing resources leased to the fragment query coordinator from a pool of computing resources, the identified portion of the query on a second batch of files of the data set from the continuous scanset to generate a materialized result file, wherein a number of the second set of computing resources changes during execution of the query;	after all files in the continuous scanset are processed, scanning by the parent query coordinator using one or more computing resources of the first set of computing resources the materialized result file to generate scanned results;	combining the first batch results and the scanned results to generate combined results; and	executing remaining portion of the query plan on the combined results to generate a response to the query.

Claim 21: (Currently Amended) A non-transitory machine-storage medium embodying instructions that, when executed by a machine, cause the machine to perform , by a parent query coordinator using one or more computing resources of a first set of computing resources assigned to the parent query coordinator, the identified portion of the query plan on a first batch of files of the data set from a continuous scanset to generate a first batch result;	, by a fragment query coordinator using one or more fragment computing resources of a second set of computing resources leased to the fragment query coordinator from a pool of computing resources, the identified portion of the query on a second batch of files of the data set from the continuous scanset to generate a materialized result file, wherein a number of the second set of computing resources changes during execution of the query;	after all files in the continuous scanset are processed, scanning by the parent query coordinator using one or more of computing resources of the first set of computing resources the materialized result file to generate scanned results;	combining the first batch results and the scanned results to generate combined results; and	executing remaining portion of the query plan on the combined results to generate a response to the query.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the noted features of the applicant's invention.
Applicant's arguments filed 12/29/2021 have been fully considered and are persuasive. The rejections under 35 U.S.C. 103 of claims 1-20 have been withdrawn. Claims 1-4, 7-14, 17-24, and 27-30 have been allowed.
	The independent claims 1,11, and 21 are related to prior arts: are rejected under 35 U.S.C. 103 as being unpatentable over US 20190303479 A1; BEHM; ALEXANDER et al. (hereinafter Behm) in view of Korlapati; Rama Krishna et al.; US 20140280036 A1 (hereinafter Korl) and US 20210117425 A1; Rao; Balaji et al. (hereinafter Rao)	         Behm teaches a distinct value estimation for query planning. Korl teaches the creation of a dynamic query plan with a corresponding request fragmentation process. Rao teaches methods of managing a distributed computing framework utilizing working nodes dynamically based on corresponding configuration information. 		Regarding claim 1, the claim has a unique combination of steps that when combined and looked at as a whole gives the claim patentability. While individually the cited references teach the wording of the limitations, the claimed invention as a whole is unique and the combination of the cited reference above would not be an obvious combination because of their differences in context. The independent claim contains the unique concept of utilizing a separate fragment query coordinator which gets leased certain resources to execute a specified portion of query on a second batch of data. 
	Corresponding system claim 11 and corresponding product claim 21 are allowed similarly as claim 1 above. All dependent claims are also allowed based on their dependency on the Independent claims. 
The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. It is thereby asserted by the Examiner that, in light of the above and in further deliberation overall of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 						Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
                                                                                               

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        

/William B Partridge/Primary Examiner, Art Unit 2183